COPE, Judge
(specially concurring).
In this case the insurance company substantially complied with the notice requirement. Although the notice was printed in nine and one-half point type instead of twelve point type, the notice was (1) prominently displayed; (2) printed in a contrasting red color (which is an extra step not required by the statute); and (3) was the largest type size used for text on the notice of cancellation. I think that substantial compliance with the type-size requirement is sufficient.
I do not agree with so much of the majority opinion as says that the type-size requirement is entirely permissive. If that is true, then presumably the insurance company can pick any type size it chooses, including fine print. That is not a fair construction of the statute. Furthermore, if the Insurance Department decided to bring an enforcement action against an insurance company for using smaller-than-specified type, certainly we would sustain the Insurance Department’s position.
The question for us now, however, is whether a minor deviation in the type-size requirement will vitiate a cancellation notice, where there has clearly been substantial compliance by the insurance company. Since there has been substantial compliance, I concur in affirming the final judgment.